--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT, dated as of June 17, 2005 (the "Agreement"), is
entered into by and between TOTAL IDENTITY CORP., a Florida corporation
(“Seller”), YARD SALE DROP-OFF, INC., a Florida corporation and currently a
wholly owned subsidiary of Seller (“YSDO”), and WALLSTREET-REVIEW FINANCIAL
SERVICES, INC., a Florida corporation (“Buyer”).

 
W I T N E S S E T H:




WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of YSDO; and


WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, an aggregate of 4,000,000 shares of the issued and outstanding common
stock YSDO, representing 40% of the issued and outstanding capital stock of YSDO
(the “Seller Shares”), upon the terms and conditions hereinafter set forth; and


WHEREAS, Buyer desires to grant to Seller the option to purchase the balance of
the shares of YSDO owned by Seller, upon the terms and conditions hereinafter
set forth (the “Option”), whereupon YSDO shall become a wholly owned subsidiary
of Buyer.


NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:


1. Sale and Purchase of the Seller Shares.


(a)  Sale of the Seller Shares. Subject to the terms and conditions of this
Agreement, Seller hereby sells, conveys, assigns and transfers to Buyer, all of
Seller’s right, title and interest in and to the Seller Shares, free and clear
of all liens, charges, encumbrances, claims and security interests (“Liens”).
The Seller shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and may not be sold, assigned, pledged,
transferred or otherwise disposed of absent registration or the availability of
an applicable exemption therefrom.


(b)  Purchase of the Seller Shares. Subject to the terms and conditions of this
Agreement, Buyer hereby purchases the Seller Shares from Seller, free and clear
of all Liens.


2.  Purchase Price.


(a)  Amount of Purchase Price. The purchase price for the Seller Shares shall be
the aggregate sum of $25,000, or $.00625 per
share (the “Purchase Price”).


(b)  Payment of the Purchase Price. The Purchase Price shall be paid by the
reduction and satisfaction of outstanding indebtedness due from Seller to Buyer
in the amount of $25,000 (the “Indebtedness”). Seller acknowledges that the
amount of the Indebtedness represents a bona fide loan from Buyer to Seller.
Buyer acknowledges that upon its receipt of the Seller Shares, the Indebtedness
shall be fully paid and satisfied and Seller shall thereafter have no further
obligation to repay the Indebtedness.


3.  The Option. Commencing on the date hereof, and terminating on the first
anniversary date of this Agreement (the “Exercise Period”), Buyer shall have the
right and option (the “Option”) to acquire from Seller, the 6,000,000 shares of
the Company’s issued and outstanding capital stock owned by Seller that are not
being acquired by Buyer hereunder (the “Option Shares”). The Option may not be
exercised

--------------------------------------------------------------------------------


unless there is a public market for the common stock of Buyer at the time the
Option is exercised (i.e., bid quotations for Buyer’s common stock are published
on the “Pink Sheets,” the OTC Bulletin Board or other recognized trading medium
covering the date the Option is exercised). Subject to the foregoing, the Option
may be exercised by Buyer delivering its written notice of exercise to Seller,
on or prior to expiration of the Exercise Period, in accordance with Section
8(f). The date on which Buyer delivers its notice of exercise of the Option is
hereinafter referred to as the “Option Exercise Date”. The exercise price of the
Option shall be paid by Buyer’s delivery to Seller of 10,000,000 shares of the
common stock of Buyer (the “WSRF Shares”), subject to the following terms and
conditions:


(a)  Not more than ten days following the Option Exercise Date, Seller shall
engage an appraisal to be performed by an appraiser satisfactory to both Buyer
and Seller (the “Appraisal”). The Appraisal shall determine the fair market
value of the Option Shares (the “Option Share Value”). The costs of the
Appraisal shall be borne equally by Buyer and Seller. The decision of the
appraiser(s) shall be rendered not more than 45 days following engagement of the
Appraiser and shall be final and binding on Buyer and Seller.


(b)  In the event that the Appraisal concludes that the Option Share Value is at
least $100,000, but the “Fair Market Value of the WSRF Shares” (as hereinafter
defined) is less than the Option Share Value, then the number of WSRF Shares
shall be increased from 10,000,000 to the extent necessary so that the Fair
Market Value of the WSRF Shares equals the Option Share Value. For purposes of
this subparagraph, the Fair Market Value of the WSRF Shares Date shall mean the
average closing bid price for the common stock of Buyer on its principal market
over the five trading days immediately preceding the Option Exercise Date,
multiplied by 10,000,000.


(c)   Delivery of the Option Shares to Buyer and delivery of the WSRF Shares, as
may be adjusted pursuant to subparagraph (b) of this Section 3, to Seller shall
take place not more than five (5) business days following the later to occur of
(i) Buyer’s and Seller’s receipt of the Appraisal report and (ii) approval of
the transactions contemplated by this Agreement by the respective shareholders
of Buyer and Seller.


(d)  The number of WSRF Shares shall be adjusted in proportion to any stock
split, dividend, reorganization or similar corporate event on the part of Buyer
that occurs between the date of this Agreement and the Option Closing Date (or
which by operation of law will occur within six months following the Option
Closing Date).


(e)  The WSRF Shares will not be registered under the Securities Act and may not
be sold, assigned, pledged, transferred or otherwise disposed of absent
registration or the availability of an applicable exemption therefrom.


4.  Representations and Warranties of Seller. In order to induce Buyer to
purchase the Seller Shares, Seller and YSDO hereby represent and warrant to
Buyer as follows:


(a)  Organization and Good Standing. Seller and YSDO is each a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of formation, with full corporate power and authority to own, lease
and operate its respective business and properties and to carry on its
respective business in the places and in the manner as presently conducted or
proposed to be conducted. YSDO is in good standing as a foreign corporation in
each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification except where the failure
to so qualify would not have a material adverse effect on the assets, business
or financial conditions of YSDO or consummation of the transactions contemplated
hereby (a “Seller Material Adverse Effect”).


(b)  Authority and Enforcement. Seller and YSDO have all requisite power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Seller and YSDO have taken all corporate
action necessary for the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, and this Agreement

--------------------------------------------------------------------------------


constitutes the valid and binding obligation of Seller and YSDO, enforceable
against Seller and YSDO in accordance with its terms, except as may be affected
by bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.


(c)  No Conflicts or Defaults. The execution and delivery of this Agreement by
Seller and YSDO and the consummation of the transactions contemplated hereby do
not and shall not (i) contravene the Articles of Incorporation or Bylaws of
Seller or YSDO or (ii) with or without the giving of notice or the passage of
time (A) violate, conflict with, or result in a material breach of, or a
material default or loss of rights under, any covenant, agreement, mortgage,
indenture, lease, instrument, permit or license to which Seller or YSDO is a
party or by which Seller or YSDO or any of its assets is bound, or any judgment,
order or decree, or any law, rule or regulation to which Seller or YSDO or any
of its assets is subject, (B) result in the creation of, or give any party the
right to create, any Lien on one or more assets or properties of Seller or YSDO,
(C) terminate or give any party the right to terminate, amend, abandon or refuse
to perform, any material agreement, arrangement or commitment to which Seller ot
YSDO is a party, or (D) result in a Seller Material Adverse Effect.


(d)  Consents of Third Parties. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Seller
and YSDO do not require the consent of any person, or such consent has or will
be obtained, in writing, prior to the Closing.


(e)  Capitalization. The authorized capital stock of YSDO consists of 50,000,000
shares of common stock, $.01 par value (“YSDO Common Stock”) and 5,000,000
shares of preferred stock, $.01 par value, of which 10,000,000 shares of Common
Stock (including the Seller Shares) and no shares of preferred stock are issued
and outstanding. All of the outstanding shares of YSDO Common Stock (including
the Seller Shares) have been duly and validly authorized and are fully paid and
non-assessable. No shares of YSDO Common Stock are entitled to preemptive rights
or registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of YSDO, and there are no contracts, commitments, understandings, or
arrangements by which YSDO is or may become bound to issue additional shares of
its capital stock or options, securities or rights convertible into shares of
capital stock of YSDO. Neither Seller nor YSDO is a party to, and neither Seller
nor YSDO has knowledge of any agreement restricting the voting or transfer of
any shares of the capital stock of YSDO. Seller has made available to Buyer true
and correct copies of YSDO’s Articles of Incorporation as in effect on the date
hereof and its Bylaws as in effect on the date hereof.


(f)  Ownership of the Seller Shares. Seller owns the Seller Shares free and
clear of all Liens.


(g)  Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of YSDO or Seller, threatened against
YSDO or Seller, which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of YSDO or Seller, threatened against or involving
YSDO or any of its properties or assets. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against YSDO.


(h)  Title to Assets. YSDO is the owner of its assets free and clear of all
Liens.


(i)  Securities Laws. Seller understands that the WSRF Shares have not been
registered under the Securities Act. In the event that the Option is exercised
by Buyer, Seller will acquire the WSRF Shares solely for the account of Seller,
for investment purposes only and not with a view to, or for resale in connection
with, any distribution in any jurisdiction where such sale or distribution would
be precluded. Seller does not intend to dispose of all or any part of the WSRF
Shares, except in compliance with the provisions of the Securities Act and
applicable state securities laws and understands that the

--------------------------------------------------------------------------------


WSRF Shares are being delivered pursuant to specific exemptions under the
provisions of the Securities Act, which exemptions depend, among other things,
upon compliance with the provisions of the Securities Act. Seller, through its
officers and directors, has such knowledge and experience in financial,
investment and business matters that it is capable of evaluating the merits and
risks of its acquisition of the WSRS Shares. Seller understands that the
following or similar legend will be placed on all certificates evidencing the
WSRF Shares:


These securities have not been registered under the Securities Act of 1933, as
amended, or any state securities laws and may not be sold, assigned, pledged or
otherwise transferred- or disposed of except pursuant to an effective
registration statement under applicable federal and state securi-ties laws, or
an opinion of counsel satisfac-tory to the Company that an exemp-tion from
registration is available."


(j)  Disclosure. The representations, warranties and acknowledgments of Seller
and YSDO set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading.


5.  Representations and Warranties of Buyer. In order to induce Seller to sell
the Seller Shares to Buyer, Buyer hereby represent and warrant to Seller as
follows:


(a)  Organization and Good Standing. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
formation, with full corporate power and authority to own, lease and operate its
respective business and properties and to carry on its business in the places
and in the manner as presently conducted or proposed to be conducted, except
where its failure to do so would not have a material adverse effect on
consummation of the transactions contemplated hereby (a “Buyer Material Adverse
Effect”).


(b)  Authority and Enforcement. Buyer has all requisite power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby. Buyer has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as may be affected by bankruptcy, insolvency, moratoria or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.


(c)  No Conflicts or Defaults. The execution and delivery of this Agreement by
Buyer and the consummation of the transactions contemplated hereby do not and
shall not (i) contravene the Articles of Incorporation or Bylaws of Buyer or
(ii) with or without the giving of notice or the passage of time (A) violate,
conflict with, or result in a material breach of, or a material default or loss
of rights under, any covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which Buyer is a party or by which Buyer or any
of its assets is bound, or any judgment, order or decree, or any law, rule or
regulation to which Buyer or any of its assets is subject, (B) result in the
creation of, or give any party the right to create, any Lien on one or more
assets or properties of Buyer, (C) terminate or give any party the right to
terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment to which Buyer is a party, or (D) result in a Buyer
Material Adverse Effect.


(d)  Consents of Third Parties. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Buyer
does not require the consent of any person, or such consent has or will be
obtained, in writing, prior to the Closing.


(e)  Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of Buyer, threatened against Buyer,
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant hereto or

--------------------------------------------------------------------------------


thereto. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against
Buyer, as adverse outcome to which would have a Buyer Material Adverse Effect.


(f)  Knowledge of Operations. Buyer, through common control, is fully familiar
with the financial condition, business and operations of YSDO and is not
depending upon the representations and warranties of Seller and YSDO set forth
in this Agreement in order to induce it to purchase the Seller Shares.


(g)  Securities Laws. Buyer understands that neither the Seller Shares nor, if
exercised, the Option Shares (collectively, the “Securities”), have been
registered under the Securities Act. Buyer is acquiring the Seller Shares solely
for the account of Buyer, for investment purposes only and not with a view to,
or for resale in connection with, any distribution in any jurisdiction where
such sale or distribution would be precluded. By such representation, Buyer
means that no persons other than Buyer has a beneficial interest in the
Securities, and no other person has furnished or will furnish directly or
indirectly, any part of or guarantee the payment of any part of the
consideration to be received in connection therewith. Buyer does not intend to
dispose of all or any part of the Securities, except in compliance with the
provisions of the Securities Act and applicable state securities laws and
understands that the Securities are being sold pursuant to specific exemptions
under the provisions of the Securities Act, which exemptions depend, among other
things, upon compliance with the provisions of the Securities Act. Buyer has
such knowledge and experience in financial, investment and business matters that
it is capable of evaluating the merits and risks of its acquisition of the
Securities. Buyer has consulted with such independent legal counsel or other
advisers as it has deemed appropriate to assist in evaluating its acquisition of
the Securities. Buyer understands that the following or similar legend will be
placed on all certificates evidencing the Securities:


These securities have not been registered under the Securities Act of 1933, as
amended, or any state securities laws and may not be sold, assigned, pledged or
otherwise transferred- or disposed of except pursuant to an effective
registration statement under applicable federal and state securi-ties laws, or
an opinion of counsel satisfac-tory to the Company that an exemp-tion from
registration is available.


(h)  Disclosure. The representations, warranties and acknowledgments of Seller
and YSDO set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading.


6.  Covenants.


(a)  Further Assurances. Each of the parties covenants and agrees to execute and
deliver such other and further documents and
instruments as may reasonably be necessary in order to effectuate the intent of
this Agreement.


(b)  Covenants by Seller and YSDO. During the Exercise Period of the Option,
without the prior written consent of Buyer:


(i) YSDO will not issue any shares of its capital stock or any security
convertible into any of its capital stock to any
person other than Buyer;


(ii)  YSDO will not sell, assign, pledge, encumber or otherwise dispose of any
of its assets, or any interest therein,
to any other person;


(iii)  YSDO will not enter into any material agreement except in the ordinary
course of business and will not enter into
any agreement that would cause a Seller Material Adverse Effect;


--------------------------------------------------------------------------------


(iv)  Seller will not sell, assign, pledge, encumber or otherwise transfer any
shares of the capital stock of YSDO that it
owns following the date hereof, including without limitation, the shares subject
to the Option, nor will Seller enter into
any agreement granting to any person other than Buyer the right to acquire the
Option or the Option Shares;


(v)  Neither Seller nor YSDO will dissolve, liquidate or wind-up its affairs or
enter into any plan or agreement to do
so;


(vi)  Neither Seller nor YSDO will commence any proceeding or other action
relating to it in bankruptcy or seek
reorganization, arrangement, readjustment of its debts, receivership,
dissolution, liquidation, winding-up, composition
or any other relief under any bankruptcy law, or under any other insolvency,
reorganization, liquidation, dissolution,
arrangement, composition, readjustment of debt or any other similar act or law,
of any jurisdiction, domestic or foreign,
now or hereafter existing; or, admit the material allegations of any petition or
pleading in connection with any such
proceeding;


(vii)  Neither Seller nor YSDO will apply for, or consent or acquiesce to, the
appointment of a receiver, conservator,
trustee or similar officer for YSDO or for all or a substantial part of its
property;


(viii)  Neither Seller nor YSDO will make a general assignment for the benefit
of creditors;


(ix)  Neither Seller nor YSDO will amend its Articles of Incorporation or
by-laws; and/or


(x)  Neither YSDO nor Seller will enter into any agreement a consequence of
which would be to do any of the
foregoing.


7.  Indemnification.


(a)  Indemnification by Seller. Seller hereby indemnifies and holds Buyer
harmless from and against any and all damages, losses, liabilities, obligations,
costs or expenses incurred by Buyer and arising out of the breach of any
representation or warranty of Seller or YSDO hereunder, and/or Seller's or
YDSO’s failure to perform any covenant or obligation required to be performed by
any of it hereunder.


(b)  Indemnification by Buyer. Buyer hereby indemnify and holds Seller harmless
from and against any and all damages, losses, liabilities, obligations, costs or
expenses incurred by YSDO and/or Seller and arising out of the breach of any
representation or warranty of Buyer, or Buyer's failure to perform any covenant
or obligation required to be performed by it hereunder.


(c)  Procedure for Indemnification. Any party entitled to indemnification under
this Article 7 (an "Indemnified Party") will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article 7 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of counsel to the
Indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Party.
In the event that the indemnifying party advises an Indemnified Party that it
will contest such a claim for indemnification hereunder, or fails, within 30
days of receipt of any indemnification notice to notify, in writing, such person
of its election to defend, settle or compromise, at its sole cost and expense,
any action, proceeding or claim (or

--------------------------------------------------------------------------------


discontinues its defense at any time after it commences such defense), then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the Indemnified Party's costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
settlement negotiations or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party, which relates to such action or
claim. The indemnifying party shall keep the Indemnified Party fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. If the indemnifying party elects to defend any such action or
claim, then the Indemnified Party shall be entitled to participate in such
defense with counsel of its choice at its sole cost and expense. The
indemnifying party shall not be liable for any settlement of any action, claim
or proceeding effected without its prior written consent. Notwithstanding
anything in this Article 7 to the contrary, the indemnifying party shall not,
without the Indemnified Party’s prior written consent, settle or compromise any
claim or consent to entry of any judgment in respect thereof which imposes any
future obligation on the Indemnified Party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim.


8.  Miscellaneous.


(a)  Finders. Buyer, on the one hand, and Seller and YSDO, on the other hand,
represent and warrant that they have not employed or utilized the services of
any broker or finder in connection with this Agreement or the transactions
contemplated hereby. Seller and YSDO shall indemnify and hold Buyer harmless
from and against any and all claims for brokers' commissions made by any party
as a result of this Agreement and the transaction contemplated hereunder to the
extent that any such commission was incurred, or alleged to have been incurred,
by, through or under Seller or YSDO. Buyer shall indemnify and hold Seller
harmless from and against any and all claims for brokers' commissions made by
any party as a result of this Agreement and the transactions contemplated
hereunder to the extent that any such commission was incurred, or alleged to
have been incurred, by, through or under Buyer.


(b)  Expenses. Except as otherwise specifically provided in this Agreement,
Buyer, YSDO and Seller shall bear their own respective expenses incurred in
connection with this Agreement and in connection with all obligations required
to be performed by each of them under this Agreement.


(c)  Entire Agreement; No Waiver. This Agreement and any instruments and
agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance. Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.


(d)  Jurisdiction and Governing Law. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Florida
applicable to agreements made and fully to be performed in such state, without
giving effect to conflicts of law principles. The parties further: (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in any Federal or State court of
competent jurisdiction within the County of Broward, State of Florida, (ii)
waive any objection that they may have now or hereafter to the venue of any such
suit, action or proceeding, and (iii) irrevocably consent to the in personam
jurisdiction of any Federal or State court of competent jurisdiction within the
County of Broward, State of Florida in any such suit, action or proceeding. The
parties each further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in a Federal
or State court of competent jurisdiction within the County of Broward, State of
Florida, and that service of process

--------------------------------------------------------------------------------


upon the parties mailed by certified mail to their respective addresses shall be
deemed in every respect effective service of process upon the parties, in any
action or proceeding.


(e)  Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles and Sections are to the articles and sections, respectively, of this
Agreement. The singular includes the plural, and the masculine, feminine and
neuter gender each includes the others where the context so indicates.


(f)  Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally (including by
confirmed legible telecopier transmission) or mailed by certified mail, return
receipt requested, to the parties at the following addresses (or to such address
as a party may have specified by notice given to the other party pursuant to
this provision):


If to Seller or YSDO:


2075 N. Powerline Road
Suite 1
Pompano Beach, FL 33069
Facsimile: (954) 957-8700


If to Buyer:


1007 N. Federal Highway, D-6
Ft. Lauderdale, FL 33304
Facsimile: (954) 323-2542


(g)  Severability. In the event that any provision hereof would, under
applicable law, be invalid or enforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and permissible under, applicable law. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.


(h)  Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement.
No assignment of this Agreement or of any rights or obligation hereunder may be
made by either party (by operation of law or otherwise) without the prior
written consent of the other and any attempted assignment without the required
consent shall be void.


(i)  Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but which together shall constitute one and the same
Agreement.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.






TOTAL IDENTITY CORP. (“Seller”)




By: /s/Matthew P. Dwyer
Matthew P. Dwyer, President
 




YARD SALE DROP OFF, INC. (“YSDO”)




By: /s/Matthew P. Dwyer
Matthew P. Dwyer, President






WALLSTREET-REVIEW FINANCIAL
SERVICES, INC. (“Buyer”)




By: /s/Matthew P. Dwyer
Matthew P.Dwyer, President